 
Exhibit 10.38
 
 
FIRST AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated January 1, 2008)
 
FIRST AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (the “Plan”) by the FEDERAL HOME LOAN MORTGAGE
CORPORATION (the “Corporation”), a corporation organized and existing under the
laws of the United States of America.
 
W I T N E S S E T H:
 
WHEREAS, the Plan was restated effective January 1, 2008;
 
WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”), with the approval of the Federal Housing Finance Agency,
implemented the Executive Management Compensation Program (“Executive
Compensation Program”), modifying the compensation structure for certain
eligible employees with the titles of Senior Vice President and above to require
mandatory deferral of certain compensation, which Executive Compensation Program
is anticipated to be in place on an interim basis while the Corporation is in
conservatorship;
 
WHEREAS, pursuant to the authority granted to the Committee to amend the Plan
under both Plan Section 8.1 and Resolution FHLMC 2009-03, the Committee has
determined that it is appropriate to amend the Plan to include certain aspects
of compensation provided under the Executive Compensation Program in the Plan
benefit formulas, because, among other reasons, mandatorily deferred amounts
that are provided for under the Executive Compensation Program are excluded from
consideration under the Federal Home Loan Mortgage Corporation Employees’
Pension Plan and the Federal Home Loan Mortgage Corporation Thrift/401(k)
Savings Plan; and
 
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.
 
NOW, THEREFORE, the Plan is amended, as follows, effective as of the dates
specified below:
 
1. Section 2.2 is hereby amended in its entirety to read as follows, effective
January 1, 2009:
 
2.2 Administrator. The Compensation Committee of the Board, or any successor to
that committee.
 
2. Section 2.8 is hereby amended in its entirety to read as follows, effective
January 1, 2009:
 
2.8 Deferred Amounts. Deferred Amounts are as follows:





--------------------------------------------------------------------------------



 



(a) Amounts Deferred Under the Federal Home Loan Mortgage Corporation Executive
Deferred Compensation Plan. Any amount deferred by Executives for future payment
under the Federal Home Loan Mortgage Corporation Executive Deferred Compensation
Plan. Deferral amounts under the Federal Home Loan Mortgage Corporation
Executive Deferred Compensation Plan shall be determined at the time(s) of
deferral.
 
(b) Amounts Deferred Under the Federal Home Loan Mortgage Corporation Mandatory
Executive Deferred Base Salary Plan. Amounts paid to an Executive under the
Federal Home Loan Mortgage Corporation Mandatory Executive Deferred Base Salary
Plan; provided, however, that deferrals under the Federal Home Loan Mortgage
Corporation Mandatory Executive Deferred Base Salary Plan shall only be Deferred
Amounts under this Plan to the extent, and at the time, that such amounts become
vested and are distributable under the Federal Home Loan Mortgage Corporation
Mandatory Executive Deferred Base Salary Plan, and only if the Participant is an
employee of the Corporation at such date(s).
 
3. Section 4.1(b) is amended in its entirety to read as follows, effective
January 1, 2009:
 
(b) No Thrift/401(k) SERP Benefit will be accrued for a Participant (i) with
respect to the Basic Contribution unless the Participant is employed on the last
day of the calendar year in question; (ii) with respect to the Matching
Contribution, unless the Participant has made the maximum contribution described
in Section 3.1 above; and (iii) with respect to amounts deferred under the
Federal Home Loan Mortgage Corporation Mandatory Deferred Base Salary Plan,
unless such amounts satisfy the requirements of Section 2.8(b).
 
4. Section 4.1(b) is amended to add the following at the end thereof, effective
January 1, 2010:
 
; and (iv) with respect to pay in excess of 200% of a Participant’s
“semi-monthly base salary” (as defined in the Executive Management Compensation
Program) for the calendar year, for any year in which a Participant is covered
by the Executive Management Compensation Program).
 
5. Section 5.1 is amended in its entirety to read as follows, effective
January 1, 2009:
 
5.1. Basis of Benefit.
 
(a) The Pension SERP Benefit will be determined based on: (i) the Executive’s
calendar year Compensation; (ii) the limitation set forth in Code Section 415(b)
(or successor thereto) for the calendar year; (iii) the compensation cap
described in Code Section 401(a)(17) (or successor thereto) for the calendar
year and; (iv) the exclusion of Deferred Amounts from the definition of
compensation (or its equivalent) under the Pension Plan. A Pension SERP Benefit
shall be payable only if the Participant is vested under the Pension Plan.


2



--------------------------------------------------------------------------------



 



(b) No Pension SERP Benefit shall be accrued for a Participant with respect to
(i) amounts deferred under the Federal Home Loan Mortgage Corporation Mandatory
Executive Deferred Base Salary Plan, unless such amounts satisfy the
requirements of Section 2.8(b).
 
6. Section 5.1(b) is amended to add the following at the end thereof, effective
January 1, 2010:
 
; and (ii) pay in excess of 200% of a Participant’s “semi-monthly base salary”
(as defined in the Executive Management Compensation Program) for the calendar
year, for any year in which a Participant is covered under the Executive
Management Compensation Program)
 
7. Section 9.10 is added to read as follows effective January 1, 2009:
 
9.10 Recapture. Notwithstanding any provision of this Plan to the contrary, to
the extent that a Participant’s benefit hereunder takes into account pay that is
subject to a recapture, clawback or similar agreement, and such pay is
recaptured, clawed back, etc. under such agreement, then benefits provided under
this Plan that were based upon the recaptured pay shall be either (a) repaid by
the Participant (or his Beneficiary as determined pursuant to Section 6.3(c)) to
the extent previously distributed or (b) cancelled by the Administrator, to the
extent not yet distributed.
 
IN WITNESS WHEREOF, the Corporation has caused this FIRST AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to
be executed by its duly authorized representative this 23rd day of December,
2009.
 
FEDERAL HOME LOAN
MORTGAGE CORPORATION

 
By: /s/ Scott Coolidge                                                       

Scott Coolidge
Vice President-Compensation and Benefits
ATTEST:
 
/s/ Mollie Roy                                                            
Mollie Roy
Assistant Secretary


3